Title: From Thomas Jefferson to Jean Nicolas Démeunier, 29 April 1795
From: Jefferson, Thomas
To: DeMeunier, Jean Nicolas



Dear Sir
Monticello. Virginia Apr. 29. 95

Your favor of Mar. 30. from Philadelphia came to my hands a few days ago. That which you mention to have written from London has never been received; nor had I been able to discover what had been your fortune during the troubles of France after the death of the king. Being thoroughly persuaded that under all circumstances your conduct had been entirely innocent and friendly to the freedom of your country, I had hopes that you had not been obliged to quit your own country. Being myself a warm zealot for the attainment and enjoiment by all mankind of as much liberty as each may exercise without injury to the equal liberty of his fellow citizens, I have lamented that in France the endeavors to obtain this should have been attended with the effusion of so much blood. I was intimate with the leading characters of the year 1789. So I was with those of the Brissotine party who succeeded them: and have always been persuaded that their views were upright. Those who have followed have been less known to me: but I have been willing to hope that they also meant the establishment of a free government in their country, excepting perhaps the party which has lately been suppressed. The government of those now at the head of affairs appears to hold out many indications of good sense, moderation and virtue; and I cannot but presume from their character as well as your own that you would find a perfect safety in the bosom of your own country. I think it fortunate for the United States to have become the asylum for so many  virtuous patriots of different denominations: but their circumstances, with which you were so well acquainted before, enable them to be but a bare asylum, and to offer nothing for their [aid] but an entire freedom to use their own means and faculties as they please. There is no such thing in this country as what would be called wealth in Europe. The richest are but a little at ease, and obliged to pay the most rigorous attention to their affairs to keep them together. I do not mean to speak here of the Beaujons of America. For we have some of these, tho’ happily they are but ephemeral. Our public oeconomy also is such as to offer drudgery and subsistence only to those entrusted with it’s administration, a wise and necessary precaution against the degeneracy of the public servants. In our private pursuits it is a great advantage that every honest employment is deemed honorable. I am myself a nail-maker. On returning home, after an absence of ten years, I found my farms so much deranged, that I saw evidently they would be a burthen to me instead of a support till I could regenerate them; and consequently that it was necessary for me to find some other resource in the mean time. I thought for a while of taking up the manufacture of pot-ash, which requires but small advances of money. I concluded at length however to begin a manufacture of nails, which needs little or no capital, and I now employ a dozen little boys from 10. to 16. years of age, overlooking all the details of their business myself, and drawing from it a profit on which I can get along till I can put my farms into a course of yeilding profit. My new trade of nail-making is to me in this country what an additional title of nobility, or the ensigns of a new order are in Europe.—In the commercial line, the grocer’s business is that which requires the least capital in this country. The grocer generally obtains a credit of three months, and sells for ready money so as to be able to make his paiments and obtain a new supply. But I think I have observed that your countrymen who have been obliged to work out their own fortunes here, have succeeded best with a small farm. Labour indeed is dear here, but rents are low, and on the whole a reasonable profit and comfortable subsistance results. It is at the same time the most tranquil, healthy, and independant. And since you have been pleased to ask my opinion as to the best way of employing yourself till you can draw funds from France or return there yourself, I do presume that this is the business which would yeild the most happiness and contentment to one of your philosophic turn. But at the distance I am from New York, where you seem disposed to fix yourself, and little acquainted with the circumstances of that place I am much less qualified than disposed to suggest to you emploiments analogous to your turn of mind and at the same time to the circumstance of your present situation. Be assured that it will always give me lively  pleasure to learn that your pursuits, whatever they may be, may lead you to contentment and success, being with very sincere esteem & respect Dear Sir your most obedt. servt

Th: Jefferson

